          Case 5:16-cv-12149 Document 50 Filed 03/29/19 Page 1 of 1 PageID #: 306



                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                       BECKLEY DIVISION

    FRANK G. TREADWAY, et al.,
                             Plaintiffs,

    v.                                                     CIVIL ACTION NO. 5:16-cv-12149

    BLUESTONE COAL CORP., et al.,
                            Defendants;

    and

    DOUGIE LESTER,
                                   Plaintiff,

    v.                                                     CIVIL ACTION NO. 5:17-cv-00740

    PAY CAR MINING, INC., et al.,
                                Defendants.


                                                EXHIBIT LIST

Plf’t     Def’t      Date         Date
No.       No.     Identified   Admitted                       Description                     Location
 1                3/28/2019    3/28/2019    No. 57 Mine Quarterly Production Information    Clerk’s Office
 2                3/28/2019    3/28/2019    No. 58 Mine Quarterly Production Information    Clerk’s Office
 3                3/28/2019    3/28/2019    No. 59 Mine Quarterly Production Information    Clerk’s Office
